Title: To George Washington from William Minor, 14 June 1785
From: Minor, William
To: Washington, George



Sir
Alexandria. 14th June 1785

Your Letter of the 27th May was Duly recd am perfectly Satisfied with your Generous offer of Leaving this Affair to any Disinterested person whom I may Choose. I have Laid my Papers before Several But Cannot get any Gentl[ema]n to give an Opinion in Writing about the Matter. they Say ware your Excellency to ask it of them they wou’d Gladly do what they thought wright but not Otherwise. but it Seems to be the General Oppinion of all that I have Spoke to that in Justice & Humanity I ought to Receive Something. at Least the difference between Six pounds Nineteen shillings & Sixpence[,] the Sum you pay Baker[,] and Seventeen pounds. as I was Brought into this Expence intirely in Consequence of your Letter—I cannot think your Excellency bound to pay Any thing More but am Satisfied the Articles of Cloathing was furnish’d at my Own Risque. but at the Same time for a Motive as I then thought to Oblige you. I shall be Satisfied with this Sum. Or if your Excellency will be Pleased to Say who you wou’d be willing to Leave the Matter too & Signify the Same to him or them. I will Lay my Papers & your Letters before them. & get a Decided Opinion in Writing, which I will deliver or Cause to be deliver’d to your Excellency, which Shall Put a

final end to this Bussiness. Your Condecending to give me an immediate Answer will Conferr a great Obligation on sir, your Excellencys mo. Obedt & mo. hble servt

Wm Minor

